                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRIRK HARRIS                                            CIVIL ACTION

       v.
TAMMY FERGUSON, et al.                                   NO.   17-CV-01718

                                         ORDER


       This 4th day of December2018, upon careful and independent consideration of

Petitioner Tyrirk Harris' Objections, the objections are OVERRULED. With one

exception, the objections repeat arguments properly dealt with in the Report and

Recommendation of U.S. Magistrate Judge Richard A. Lloret. Plaintiff's argument that

Judge Lloret overlooked his argument that the Commonwealth failed to prove malice is

rejected for two reasons. First, to the extent this argument is part of a claim of actual

innocence, after review of the record, I find such an argument futile. Second, to the

extent that Petitioner maintains he advanced such an argument in a supplemental filing,

having reviewed the docket, specifically supplemental ECF filings 4 and 5, I find no

such claim.

      Accordingly, following review of the Petition, Responses, Objections, and record,

it is ORDERED that:

      1.    The Report and Recommendation of Magistrate Judge Richard A. Lloret is

            APPROVEDandADOPTED;

      2. Harris' Petition for Writ of Habeas Corpus is DENIED and DISMISSED with

            prejudice by separate Judgment, filed contemporaneously with this Order.
   See Federal Rule of Civil Procedure 58(a); Rules Governing Section 2254

   Cases in the United States District Courts, Rule 12;

3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A)

   because "the applicant has [not] made a substantial showing of the denial of a

   constitutional right[,]" under 28 U.S.C. § 2253(c)(2), since he has not

   demonstrated that "reasonable jurists" would find my "assessment of the

   constitutional claims debatable or wrong." Slack v. McDaniel, 529 U.S. 473,

   484 (2000); see United States v. Cepero, 224 F.3d 256, 262-63 (3d Cir.

   2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134

   (2012); and,

4· The Clerk of Court shall mark this file closed.




                                          BY THE COURT:




                                          HON. GERALD A MCHUGH
                                          U.S. District Judge
